67 F.3d 297
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Taft B. TURNER, Jr., Plaintiff-Appellant,v.CSX TRANSPORTATION, INCORPORATED, Defendant-Appellee.
No. 95-1161.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1995.Decided Oct. 5, 1995.

Taft B. Turner, Jr., Appellant Pro Se.  Randall R. Adams, POYNER & SPRUILL, Rocky Mount, North Carolina, for Appellee.
Before WILKINSON, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a new trial on damages only in his civil action against CSX Transportation, Inc. The timely appeal of the order denying Appellant's Fed.R.Civ.P. 59 motion brings both that order and the original judgment before this court.  See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  We have reviewed the record and the district court's opinion on the Rule 59 motion and the original judgment after jury verdict and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Turner v. CSX Transportation, Inc., No. CA-93-784-5-H (E.D.N.C. Nov. 8 & Dec. 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED